Title: To Benjamin Franklin from Sarah Bache, 1 October 1782
From: Bache, Sarah Franklin
To: Franklin, Benjamin


My dear Papa
Philadelphia October 1st. 1782
I should think it wrong to let any opportunity slip without informing you of the Welfare of my little Family, they are well and lovely the Youngest, one Year old this day, and as an infant she is perfect, I have just weaned her, Willy a fine tall straight Lad, this week he began to go to dancing School, Betsy and Lous go to my Old Madam Marsh, how happy should I be to see you surrounded by them, but that’s a thought I must put a stop to—
It is something remarkable that we have not had six hours rain at a time since the twenty fifth of may, the People in the Country have something in reality to complain of there will be little or no Buckwheat or Turnips—
William has wrote to you and his Brother he still goes to the Acadimy which has had its name changed to the University, the French Acdimy is where he goes every other evening to learn to dance— Betsy is too Young to go yet.
The Mr Barckly and his Lady who are with you in France are the same who receiv’d me and treated me with so much hospitality when the British turnd us out, little Betsy was not two weeks old when we made the second move from Mr Duffields to Mr Barcklys where the whole Family was three months, Mrs Meaze and Mrs Barckly were to me as two Sisters, when she saild I had lain in with Deby but a day or two and they would not let me write, since which I have mentioned her in several letters but know not wether or not you receiv’d them, I am sure as an American if she comes to Parris you will notice her but I wish you to look on her as one of my best Frends, and one whom I am under obligations to that I could never repay, I mean both for never was a better hearted nor a more hospitable man in the World than Mr Barckly—
Mr Bache will write, the Children join in duty with Your Afectionate and dutifull Daughter
S Bache
 
Addressed: Doctor Franklin
